Citation Nr: 0706644	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  04-38 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability rating for bilateral 
inguinal hernias, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to March 
1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision by the Waco, Texas 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In that decision, the RO denied an 
increase above a 0 percent, noncompensable disability rating 
for bilateral inguinal hernias.  In a January 2005 rating 
decision, the RO increased the rating for the bilateral 
inguinal hernias from 0 percent to 10 percent.  The veteran 
has continued his appeal, and is seeking a rating higher than 
10 percent.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The VA rating schedule provides the following criteria for 
evaluating inguinal hernias:

Large, postoperative, recurrent, not well 
supported under ordinary conditions and 
not readily reducible, when considered 
inoperable  .......................... 60 
percent

Small, postoperative recurrent, or 
unoperated irremediable, not well 
supported by truss, or not readily 
reducible  ............................................ 30 
percent

Postoperative recurrent, readily 
reducible and well supported by truss or 
belt  .............................. 10 
percent

Not operated, but remediable  
.......................... 0 percent

Small, reducible, or without true hernia 
protrusion
   
.........................................
............................... 0 percent

Note: Add 10 percent for bilateral 
involvement, provided the second hernia 
is compensable.  This means that the more 
severely disabling hernia is to be 
evaluated, and 10 percent, only, added 
for the second hernia, if the latter is 
of compensable degree.

38 C.F.R. § 4.114, Diagnostic Code 7338 (2006).

In April 2004, private physician A. L. C., M.D., wrote that 
he had examined the veteran and found that he had recurrent 
bilateral inguinal hernias, for which he recommended repair.  
In a VA medical examination in December 2004, the examiner 
found that the veteran had a left inguinal hernia that was 
reducible, and a slight bulge, that was not a herniation, in 
the right inguinal area.  In October 2006, the veteran wrote 
that Dr. C. had indicated that he had a herniation, and not 
only a slight bulge, in his inguinal area.  The veteran 
asserted that he has a compensable herniation on the right, 
which warrants an additional 10 percent rating for bilateral 
hernias.

The veteran disputes the findings of the VA examination, and 
asserts that Dr. C. found a right inguinal hernia with 
characteristics that would make it compensable.  The April 
2004 statement from Dr. C. indicates that both hernias have 
had previous surgical repair, but does not address whether 
the right inguinal hernia had true hernia protrusion, or 
whether it was reducible.  In light of the conflicting 
statements regarding the right inguinal area, the Board will 
REMAND the case for a new VA examination to obtain current 
findings regarding the bilateral inguinal areas.

Accordingly, the case is REMANDED for the following action:


		1.  The RO should obtain the names and 
addresses of 		all medical care providers 
who treated the veteran for 		bilateral 
inguinal hernias. After securing the necessary 
		release, the RO should obtain all 
outstanding 			records.



	2. The RO should schedule the veteran 
for a VA 	examination by an appropriate 
specialist  to obtain 	findings regarding 
the current manifestations of the 
	veteran's bilateral inguinal hernias.  
The veteran's 	claims file should be 
provided to the examiner for 	review.  
The examiner should be asked to describe 
the 	current condition of the left and 
right inguinal areas.  	For each 
inguinal area, the examiner should 
indicate 	whether there is true hernia 
protrusion, and whether 	any hernia is 
readily reducible, is well supported by a 
	truss or belt, and is operable.

	2.  Thereafter, the RO should review 
the claim.  If the 	claim remains less 
than fully granted, the RO should 
	issue a supplemental statement of the 
case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



